DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on November 19, 2021 is acknowledged.  The traversal is on the ground(s) that the groups can be searched and examined without serious burden.  This is not found persuasive because the Groups are separately classifiable as noted in the requirement. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-16895.
	Regarding claim 1, JP ‘895 is directed to an anode catalyst for a fuel cell (abstract, [0055] of machine translation).  The catalyst comprises particles of a Pt-based metal which are dispersed partially or entirely on the surfaces of metal oxide particles (abstract), thus forming a first complex.  The first complex is supported on a carbon support ([0032]), forming a second complex.  In Example 5 (and subsequent Examples), the catalyst is made as follows:  oxide particles (e.g., tin oxide) and a first solvent (aqueous HF) are admixed to form a first composition ([0035]); the first complex is then formed by admixing the first composition with a metal precursor (e.g, dinitrodiamine Pt nitrate) ([0036]), whereby the Pt is precipitated on the SnO2 particles; then a conductive support (carbon) is combined with the first complex to form a second complex.  Regarding claim 3, the in the example, the first solvent is water, but as disclosed in [0028] the solvent can also comprise methanol, ethanol, or propanol, among others.  Regarding claim 7, the first complex is prepared by reacting the metal precursor with the oxide particles ([0027]).  Regarding claim 12, the second complex is prepared by performing an acid treatment (solvent contains HF and/or NH4F, [0036], [0037]), aging the admixture (it would inherently be “aged” as no time duration is specified), and filtering the solution ([0036]).
	JP ‘895 does not expressly teach the step of forming a “second composition” by admixing the conductive support and a second solvent component prior to the step of forming the second complex as recited in claim 1.   
prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); MPEP 2144.04.  In JP ‘895, the conductive support is combined directly with the first complex, which already contains a first solvent.  It would have been obvious to use a separate dispersion step using the same solvent (i.e. a “second solvent”) to create a suspension of the support particles, before adding the support particles to the first complex, to increase dispersion of the support particles prior to admixing all the components together.  Furthermore, the skilled person could have used the same solvent already present in the first complex to do so.  Accordingly, this step is not considered to distinguish over the reference.  
	Regarding claim 2, the claimed range of 0.3-10% oxide in the first composition would be rendered obvious.  Paragraph [0035] discloses that the Sn element concentration is present in an amount of 0.05 mol/L.  The claimed weight range of oxide is directly related to the molarity of the metallic element, and is further optimizable to affect viscosity, solubility, etc of the solution.  As such, the claimed range would be rendered obvious.
	Regarding claim 8, reference teaches that the first complex (metal + metal oxide) has a particle size of 3-5 nm ([0029]).  This renders obvious the claimed range of metal catalyst particle size of 2-3 nm since a skilled person could expect this value to be lower than the size of the composite catalyst.  
	Regarding claim 9, the reference teaches in [0022] that the ratio of metal oxide particles to metal particles is 0.5-10.  The claimed range of 1-50% metal in the first complex overlaps this range.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior In re Wertheim, 191USPQ 90; In re Woodruff, 16 USPQ2d 1934).  
	Regarding claim 11, the use of distilled water as the second solvent would be obvious for the reasons stated above (i.e., water is the first solvent in the examples and it would be obvious to use the same solvent as the first and second solvents). 
	Regarding claim 13, it would be obvious to a skilled person that a second composition using only water as a solvent would have a pH of about 7.  Further, the pH of the admixture in the second complex forming step would be acidic because of the presence of HF and NH4F in the solution (Example 5).  As the artisan could adjust the concentrations of these components as needed, the claimed pH range of about 0-2 would thereby be rendered obvious. 



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-16895 as applied to claims 1 and 12 above, and further in view of JP 2007-117835.
	JP ‘895 does not expressly teach that the admixture (in the second complex forming step) is aged with stirring for about 10-48 hours as recited in claim 14. 
	JP ‘835 is also directed to a fuel cell catalyst comprising a metal, metal oxide, and carbon support (abstract, [0028]).  In a step corresponding to the step of preparing a second complex, the admixture is aged for about 20 hours prior to washing and filtering ([0030]). 
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the use of an aging technique when making supported catalysts was known to one skilled in the art.  Therefore, it would have been obvious to age (and stir) the .  


Allowable Subject Matter
Claims 4-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 4 recites that the prepared first composition [which comprises the oxide particles in a first solvent] is filtered through a filter by applying pressure to the first composition.  This limitation is considered to distinguish over JP ‘895 because in JP ‘895 the oxide is dissolved in the solvent to create the first composition (“dissolved under stirring until the SnO2 powder is no longer visually confirmed”, [0035]), and press-filtering this solution would serve no useful purpose.  Therefore, the limitation distinguishes over JP ‘895.
	JP 2007-117835 also is relevant to claim 1 and claim 4.  However, the reference (see [0028]-[0030]) does not teach a step of creating a “first composition” as claimed with the oxide (the dry oxide particles are added directly to a solution of the metal precursor).  There is not deemed to be sufficient reason to create a separate oxide/solvent composition and then press-filter it, as recited in claim 4.  
	Claim 10 recites that the metal precursor is reacted with the oxide particles at a pH of about 10 or greater and a temperature of about 150-180C for about 2 to 5 hours.  This limitation distinguishes over JP ‘895 because the creation of the first complex is achieved under acidic 
	In JP ‘835, the reaction during forming of the first complex appears to be a dry phase reaction (firing under N2 at 300C, [0028]) to form metal on the metal oxide, and a reaction in the liquid phase under alkaline conditions is not suggested.   
	The following additional references are cited herein as teaching relevant products, but different methods than that claimed: Lee et al (US 7811959), JP 2005-332662, and Jang et al (US 20170187042).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
January 24, 2022